 Case 2:21-cv-11960-RHC-KGA ECF No. 1, PageID.1 Filed 08/23/21 Page 1 of 15




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

MICHAEL NEVIN,                              )
                                            )
                    Plaintiff,              )
                                            )     Case No.
                                            )     Hon.
      v.                                    )
                                            )
CITY OF DETROIT, Michigan municipal )
corporation, d/b/a DETROIT FIRE             )
                                            )
DEPARTMENT, and ROBERT                      )
DISTELRATH, 2d Deputy Director of the )
Fire Commission and former City of Detroit ))
Fire Chief of Operations, in his individual )
and official capacities,                    )
                                            )
                    Defendants.             )
                                                                                   /

Joel B. Sklar (P38338)
LAW OFFICES OF JOEL B. SKLAR
Attorney for Plaintiff
500 Griswold, Suite 2450
Detroit, MI 48226
313-963-4529 / 313-963-9310 (fax)
joel@joelbsklarlaw.com
                                                                                   /

                     COMPLAINT AND JURY DEMAND

      Plaintiff, Michael Nevin, by and through his attorney, Law Offices of Joel B.

Sklar, files this Complaint and Jury Demand against Defendants City of Detroit d/b/a

Detroit Fire Department (DFD), 2nd Deputy Commissioner of the Detroit Fire
 Case 2:21-cv-11960-RHC-KGA ECF No. 1, PageID.2 Filed 08/23/21 Page 2 of 15




Commission and former City of Detroit Fire Chief of Operations Robert Distelrath,

in his official and individual capacities, and says:

      1.     This is a civil rights action filed pursuant to 42 USC § 1983 for the

violation of Plaintiff Michael Nevin’s clearly established First Amendment right to

speak out on matters of substantial public concern without fear of government

reprisal or retaliation. Plaintiff Michael Nevin (Nevin) is a Battalion Chief in the

City of Detroit Fire Department (DFD) and, from December 2015 to December

2019, was the president of the Detroit Fire Fighters Association, Local 344 (“DFFA”

or “Union”). During this period, Plaintiff filed over thirty unfair labor practice

charges and MIOSHA complaints. On November 29, 2018, Plaintiff posted a

message on both the DFFA’s and his personal Facebook page “to express

professional factual concern publicly over Detroit Police / Fire and EMS

mismanagement, manipulation and flat out misrepresenting public safety response

to the public.” When Plaintiff spoke out, he did so as a citizen speaking on matters

of substantial public concern. Plaintiff’s speech angered Defendant Distelrath, the

former Chief of the City of Detroit Fire Department (DFD), current 2nd Deputy Fire

Commissioner and others in City of Detroit administration. Defendant Distelrath

engaged in deliberate acts of retaliation as described herein against Plaintiff because

of his protected speech which would deter persons from ordinary firmness from

speaking out.



                                           2
 Case 2:21-cv-11960-RHC-KGA ECF No. 1, PageID.3 Filed 08/23/21 Page 3 of 15




       2.   Plaintiff Michael Nevin resides in and transacts business in the City of

Detroit, Wayne County, Michigan, which is located in this District.

       3.   During all relevant periods, Defendant Robert Distelrath was the Chief

of the Fire Operations for the City of Detroit and the DFD’s chief policy maker.

Defendant Distelrath is now the 2nd Deputy Fire Commissioner for the City of

Detroit. At all times, Defendant Distelrath was operating under color of state law.

Defendant Distelrath resides in and transacts business in the City of Detroit, Wayne

County, Michigan which is located in this District. Defendant Distelrath is being

sued in his official and individual capacities pursuant to 42 USC § 1983.

       4.   Defendant City of Detroit is a Michigan municipal corporation which

does business as the “City of Detroit Fire Department” (DFD) and is located in this

District.

       5.   Defendant Distelrath used his position of state conferred power and

authority to violate Plaintiff’s clearly established First Amendment rights to speak

out on matters of substantial public concern (i.e., public safety, operation of

government, allocation of taxpayer monies, misrepresentation of information

disseminated to the public, etc.). Defendant Distelrath’s actions were clearly

unreasonable. As such, he is not entitled to qualified immunity.

       6.   The transactions, events and occurrences which give rise to this action

all took place in Wayne County, Michigan which is located in this District.



                                         3
 Case 2:21-cv-11960-RHC-KGA ECF No. 1, PageID.4 Filed 08/23/21 Page 4 of 15




      7.     This Court has original subject matter jurisdiction over this controversy

pursuant to 28 USC § 1331 and the amount in controversy exceeds the jurisdictional

limit of this Court, exclusive of costs, fees and interest.

                            COMMON ALLEGATIONS

      8.     Plaintiff Michael Nevin reasserts paragraphs 1 through 7 as though

fully set forth herein word for word and paragraph for paragraph.

      9.      Plaintiff Michael Nevin is a 33-year employee of the City of Detroit

where he works as a fire fighter with the current rank of Battalion Chief.

      10.    In December of 2015, Plaintiff Nevin was elected as President of the

Detroit Fire Fighters Association, Local 344 (“DFFA” or “Union”) to serve a three-

year term.

      11.    The DFFA represents a bargaining unit consisting of approximately

800 fire firefighters, 200 EMTs, paramedics and other non-civilian employees of the

City of Detroit.

      12.    During the period of 2017 to 2019, the DFFA filed approximately thirty

or more grievances per year, as well as an unspecified number of unfair labor

practices and claims with the Michigan Occupational Safety and Health

Administration (MIOSHA).

      13.    In addition, Plaintiff and the DFFA were openly critical of slow 911

response times which jeopardized public safety and the publication by the City of



                                            4
 Case 2:21-cv-11960-RHC-KGA ECF No. 1, PageID.5 Filed 08/23/21 Page 5 of 15




Detroit of erroneous statistics and other false information presented to the public as

true.

        14.    On November 29, 2018, Plaintiff Nevin posted on the DFFA’s

Facebook page, and his personal Facebook page, his concern over the City of

Detroit’s “mismanagement, manipulation and flat out misrepresenting public safety

response to the public” which placed firefighters and citizens in danger.

        15.    Defendant Distelrath learned of the posting by Deputy Fire

Commissioner Sydney Puricelli and Chief of Communications Wyatt.

        16.    Defendant Distelrath also learned that the Detroit Police Department

(DPD) had initiated an Internal Affairs (IA) investigation against Plaintiff despite

the fact that Plaintiff violated no policy or law of any kind.

        17.    Plaintiff’s disclosures concerning slow response times and other issues

which endangered firefighters and the public, angered, annoyed and embarrassed

Defendant Distelrath, as well as other City of Detroit officials.

        18.    On December 3, 2018, Defendant Distelrath met with Sgt. Deanna

Wilson, the DPD officer assigned to conduct the IA investigation about Plaintiff’s

disclosures.

        19.    On December 17, 2018, Sgt. Wilson submitted a warrant regarding

Plaintiff to Wayne County Prosecutor Kym Worthy.




                                           5
 Case 2:21-cv-11960-RHC-KGA ECF No. 1, PageID.6 Filed 08/23/21 Page 6 of 15




      20.    Two days later, the Wayne County Prosecutor’s Office returned the

warrant, indicating additional evidence was required.

      21.    On March 21, 2019, Sgt. Wilson resubmitted the warrant request.

      22.    On April 22, 2019, the Wayne County Prosecutor again rejected the

warrant request.

      23.    On April 23, 2019, the Wayne County Prosecutor’s Office issued an

extraordinary press release which explained why it declined to issue any criminal

charges against Plaintiff for his Facebook postings.

      24.    The press release read:

      On December 18, 2018, Prosecutor Kym Worthy was presented with a
      warrant request by the Detroit Police Department (DPD) for Detroit Fire
      Department (DFD) Captain Michael Nevin, who is president of the Detroit
      Firefighters Association. DPD contended that Captain Nevin violated the law
      when he allegedly posted 21 Fire Department Computer Aided Dispatch
      (CAD) reports, to both the Detroit Fire Union Facebook account, and his
      personal account, that contained identifying information for two potential
      witnesses to a fatal shooting that occurred on November 23, 2018. It is alleged
      that Capt. Nevin released the CAD reports to show the slow response time by
      DPD to 911 calls.

      After a thorough review of the facts and evidence in this case, it has been
      determined that no crime has been committed. This information disclosed is
      not covered by the Law Enforcement Network statutes and is not confidential
      pursuant to any other Michigan statutes. Further, the DFD has not officially
      adopted any internal policy or requirement regarding the confidentiality of
      CAD reports. Accordingly, the warrant request against Capt. Nevin has been
      denied. (Italics/Underscore added.)

      25.    On January 11, 2019, Defendant Distelrath provided formal notice to

Plaintiff Nevin that due to the ongoing criminal investigation by IA, the DFD was

                                         6
 Case 2:21-cv-11960-RHC-KGA ECF No. 1, PageID.7 Filed 08/23/21 Page 7 of 15




unilaterally (and unlawfully) extending the timeframe for notification of potential

discipline to six months from November 30, 2018, the date the DFD first became

aware of the unauthorized disclosure of information.

        26.   On June 11, 2019, Sgt. Wilson notified Plaintiff that he was required to

sit for a Garrity interview with the IA division of the DPD scheduled for June 24,

2019.

        27.   The date for the Garrity interview was adjourned to June 26, 2019.

        28.   On June 25, 2019, Defendant Distelrath received a copy of a grievance

filed by the DFFA regarding the Garrity interview and discussed the issue with

Deputy Commissioner Puricelli regarding the Fire Department’s response to the

grievance.

        29.   Plaintiff’s investigation by IA was a topic of discussion at labor

relations meetings which he regularly attended.

        30.   Under    Article   10    of       the   parties’   contract,   Section   C,

“Investigation/Discipline,” the Garrity interview of Plaintiff of June 26, 2019, took

place about one month after the date the DFD would have been required to notify

Plaintiff of any potential disciplinary action. Defendants did not care.

        31.   On June 26, 2019, despite the repeated rejections of the warrant request

and absence of any criminal conduct, DPD Sgt. Deanna Wilson IA conducted a

Garrity interview of Plaintiff about the November 2018 disclosures.



                                            7
 Case 2:21-cv-11960-RHC-KGA ECF No. 1, PageID.8 Filed 08/23/21 Page 8 of 15




      32.    Plaintiff responded to the questions asked of him.

      33.    Despite the extraordinary public declaration by the Wayne County

Prosecutor, Plaintiff was told by Deputy Commissioner Sydney Puricelli that the

DFD was still looking at a possible violation, the DFD was not done with him and

that “they were going to dig.”

      34.    Historically, Union executive board members, like Plaintiff, were

routinely permitted to “ride the rigs.”

      35.    Allowing DFFA officers to “ride the rigs” enabled DFFA officers to

maintain their professional proficiencies, build morale, allow them to assess and

evaluate firefighters under their command, and assist them in representing

bargaining unit members, an experience that would otherwise not be available to

them while on paid release time.

      36.    In addition, periodically riding the rigs allows DFFA officers, like

Plaintiff, to keep abreast of changes in personnel, building occupancies, tools and

apparatus, such as airbags, chainsaws and the “Jaws of Life”--all essential to protect

the citizens of Detroit.

      37.    Prior to Plaintiff’s protected activity, the DFD had always been

receptive to the practice of DFFA members riding the rigs because of its obvious

importance to fire fighting.




                                          8
 Case 2:21-cv-11960-RHC-KGA ECF No. 1, PageID.9 Filed 08/23/21 Page 9 of 15




       38.      On July 26, 2019, Plaintiff wrote to Defendant Distelrath and requested

permission to work fire-fighting units with his assigned company on August 5, 2019,

August 12, 2019, and August 26, 2019.

       39.      On July 29, 2019, the DFFA Treasurer rode a fire rig with approval

from the Defendant Distelrath.

       40.      On July 30, 2019, Defendant Distelrath denied Plaintiff’s request in

writing without any explanation or rationale.

       41.      Plaintiff was shocked.

       42.      After denying Plaintiff’s written request to work in the field and ride

the rigs, Defendant Chief Distelrath ordered Senior Chief Freeman not to allow

Plaintiff to ride a rig at any time.

       43.      Deputy Commissioner Fornell told Plaintiff the City was going to give

Plaintiff some “grief” because Plaintiff, as the President of the DFFA, filed unfair

labor practices grievances and complained to MIOSHA about the lack of safety for

firefighters.

       44.      On August 8, 2019, the DFFA filed a grievance which alleged that

Plaintiff was discriminated against when Distelrath denied his request for a “ride-

along” with his assigned squad in retaliation for his protected speech and further

retaliated against Plaintiff by allowing the untimely Garrity interview to take place.




                                            9
Case 2:21-cv-11960-RHC-KGA ECF No. 1, PageID.10 Filed 08/23/21 Page 10 of 15




      45.    Defendant Distelrath contacted DFFA Secretary Tom Gehart to

complain about the filings of unfair labor practices and MIOSHA complaints by

Plaintiff and the DFFA.

      46.    On September 19, 2019, Plaintiff Nevin provided Defendant Distelrath

with a second written request to ride the rigs.

      47.    In this request, Plaintiff sought to work in the field with his squad on

September 30, 2019, October 6, 2019, and October 14, 2019.

      48.    Once again, Defendant Distelrath denied Plaintiff’s request.

      49.    Plaintiff filed a Union grievance for the unlawful labor practice.

      50.    On January 5, 2021, Administrative Law Judge David M. Pelz of the

Michigan Office of Administrative Hearings and Rules, issued a “Decision and

Recommended Order of Administrative Law Judge” which found that Distelrath and

the DFD retaliated against Plaintiff for his protected activity when they prohibited

him from riding the rigs with his squad. (Exhibit A, ALJ Opinion)

                                      COUNT I

            VIOLATION OF PLAINTIFF’S FIRST AMENDMENT
            FREE SPEECH RIGHTS PURSUANT TO 42 USC §1983

      51.    Plaintiff reasserts paragraphs 1 through 50, word for word and

paragraph for paragraph.

      52.    The First Amendment prohibits retaliation by a public employer against

an employee on the basis of certain instances of protected speech by the employee.


                                          10
Case 2:21-cv-11960-RHC-KGA ECF No. 1, PageID.11 Filed 08/23/21 Page 11 of 15




       53.    Plaintiff was a 33-year fire fighter for the City of Detroit.

       54.    It was not part of Plaintiff’s job duties or responsibilities to criticize the

operation or management of the DFD, file Union grievances, MIOSHA complaints,

comment on response times or misinformation published by the City of Detroit or

otherwise engage in the type of citizen speech which lead to the retaliatory action

identified herein.

       55.    Plaintiff exercised his clearly established First Amendment free speech

rights when he spoke out on matters of substantial public concern (i.e., public safety,

misclassification of crimes, misuse of resources, operation of government, etc.), as

alleged above.

       56.    When Plaintiff spoke out, he did so in his capacity as DFFA president

and as a citizen speaking out on matters at the zenith of public concern i.e., operation

of the DFD and law enforcement, public safety, and related matters.

       57.    Plaintiff’s interest in free speech outweighed the employer’s interest in

efficiency under the Pickering balancing test.

       58.    Plaintiff’s communications and disclosures are protected activity

and/or conduct under the First Amendment to the United States Constitution. US

Const., Art. I.




                                            11
Case 2:21-cv-11960-RHC-KGA ECF No. 1, PageID.12 Filed 08/23/21 Page 12 of 15




      59.    As described above, adverse actions were taken against Plaintiff such

that would deter a person of ordinary firmness from continuing to engage in the

exercise of their First Amendment free speech rights.

      60.    There is a causal connection between Plaintiff’s exercise of his First

Amendment free speech rights and the adverse employment actions visited upon him

by Defendants as identified herein.

      61.    Plaintiff’s First Amendment free speech rights were clearly established

at the time of the constitutional violations and any reasonable state actor would know

that retaliating against Plaintiff for the exercise of his federally protected rights was

unconstitutional and wrong.

      62.    Defendant Distelrath’s actions were deliberate and intentional.

      63.    As a direct and proximate result of Defendant Distelrath’s violation of

Plaintiff’s First Amendment rights, Plaintiff suffered injuries and damages, including

but not limited to, mental and emotional distress, outrage, embarrassment,

humiliation, anxiety, anger, loss of reputation in the community, loss wages and

benefits, and other economic and non-economic losses which will continue

throughout and beyond the pendency of this action.




                                           12
Case 2:21-cv-11960-RHC-KGA ECF No. 1, PageID.13 Filed 08/23/21 Page 13 of 15




                                       COUNT II

              MONELL CLAIM AGAINST THE CITY OF DETROIT

        64.   Plaintiff realleges paragraphs 1 through 63, word for word and

paragraph for paragraph.

        65.   At the time of the constitutional deprivations described above,

Defendant City of Detroit had an illegal policy or custom of retaliating against and

attempting to silence employees, like Plaintiff, who exercised their clearly

established First Amendment constitutional rights to speak out as citizens on matters

of substantial public concern, as Plaintiff did.

        66.   At the time of the constitutional deprivations described above,

Defendant City of Detroit failed to properly supervise or train its department heads,

policy makers, employees and/or agents concerning violations of its employees’

civil rights and legal requirement to refrain from acts of retaliation because of

complaints or concerns voiced by employees, as Plaintiff voiced his concerns in this

case.

        67.   The unconstitutional acts and omissions described herein were made or

ratified by an official with final decision-making authority (i.e., Defendant

Distelrath) and/or the City’s custom of acquiescence and tolerance to unlawful

retaliation against public employees who engaged in Free Speech protected under

the First Amendment, like Plaintiff.



                                          13
Case 2:21-cv-11960-RHC-KGA ECF No. 1, PageID.14 Filed 08/23/21 Page 14 of 15




       68.    As a direct and proximate result of Defendant City of Detroit’s

wrongful acts and omissions, Plaintiff suffered economic loss, lost wages, front pay,

fringe benefits and the like and non-economic injuries, including but not limited to,

mental anguish, physical and emotional distress, humiliation, mortification, outrage,

embarrassment, anxiety, depression, degradation, fear, loss of the enjoyments of life,

loss of earnings, and other damages which will continue throughout and beyond this

litigation.

                                RELIEF REQUESTED

       PLAINTIFF REQUESTS that this Court enter a judgment against

Defendants Distelrath and the City of Detroit, jointly and severally, as follows:

       1.     Legal relief:

              a.    A judgment for lost wages and benefits, past and future, in

                    whatever amount Plaintiff is found to be entitled, should same

                    apply;

              b.    Compensatory damages in whatever amount he is found to be

                    entitled;

              c.    Punitive    and   exemplary    damages,     where    appropriate,

                    commensurate with the wrong and Defendants’ ability to pay;

              d.    An award of interests, costs and reasonable attorney fees as

                    provided by the 42 USC § 1988.



                                         14
Case 2:21-cv-11960-RHC-KGA ECF No. 1, PageID.15 Filed 08/23/21 Page 15 of 15




     2.    Equitable relief:

           a.     An injunction which prohibits Defendants from any further

                  retaliation against Plaintiff;

           b.     Whatever other equitable relief the Court deems to be

                  appropriate.

                                           Respectfully submitted,

                                           s/ Joel B. Sklar
                                           Joel B. Sklar (P38338)
                                           500 Griswold, Suite 2450
                                           Detroit, MI 48226
                                           313-963-4529
                                           Attorney for Plaintiff
                                           Joel@joelbsklarlaw.com

August 23, 2021
                        DEMAND FOR JURY TRIAL

     Plaintiff Michael Nevin demands a jury trial of this cause of action.

                                           Respectfully submitted,

                                           s/ Joel B. Sklar
                                           Joel B. Sklar (P38338)
                                           500 Griswold, Suite 2450
                                           Detroit, MI 48226
                                           313-963-4529
                                           Attorney for Plaintiff
Dated: August 23, 2021                     Joel@joelbsklarlaw.com




                                         15
